PER CURIAM HEADING




NO. 12-03-00365-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



EDWARD STRIBLING,§
	APPEAL FROM THE 
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	ANGELINA COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk's fee for preparing the clerk's record.  Appellant's sentence
was imposed on October 8, 2003, and the clerk's record was due on January 7, 2004.  On
November 18, 2003, the clerk notified this court by letter that the reason for the delay in filing was
that Appellant had not made a claim of indigence and had failed to either pay or make arrangements
to pay for the preparing of the clerk's record.  On January 9, 2004, this court informed Appellant
that, pursuant to Tex. R. App. P. 37.3(b) and 42.3(c), the appeal would be dismissed unless proof of
full payment to the clerk was provided to the court on or before January 20, 2004.  The time for
filing the clerk's record was extended to and including February 9, 2004.
	The deadline for Appellant to provide proof of payment has passed, and Appellant has neither
provided proof of full payment or otherwise responded to this Court's notice.  Accordingly, the
appeal is dismissed.  Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered January 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(DO NOT PUBLISH)